Citation Nr: 0001560	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for PTSD.  In December 1997, the veteran requested a hearing 
at the RO.  In January 1998, the veteran requested a hearing 
before a traveling member of the Board.  In September 1998, 
the veteran failed to appear at a scheduled hearing at the 
RO.  In April 1999, the veteran indicated that he would be 
unable to attend his scheduled travel Board hearing at the RO 
in May 1999.  In June 1999, the veteran indicated his desire 
to appear at a hearing before a member of the Board in 
Washington, D.C.  In September 1999, the veteran failed to 
appear at a scheduled hearing before a member of the board.  
Subsequently, the veteran filed a motion requesting a new 
hearing date before a member of the Board.  In October 1999, 
good cause having been demonstrated, the Board granted the 
veteran's motion for a new hearing date before a member of 
Board.  38 C.F.R. § 20.702(d) (1999).  A hearing was 
scheduled in December 1999; however, the veteran did not 
appear.


FINDING OF FACT

The veteran's PTSD is manifested primarily by panic attacks 
more than once per week, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
relationships, resulting in occupational and social 
impairment with reduced reliability and productivity.  He 
does not experience symptoms to a degree that he is deficient 
in most areas such as work, family relations, judgment, 
thinking, or mood.



CONCLUSION OF LAW

A 50 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD warrants a 50 percent rating.  At an 
April 1996 VA examination, the veteran reported that, except 
for a period of two years since separation from service, he 
had been incarcerated.  He had had three different offenses 
and was incarcerated three different times, each time for 
robbery with attempted murder.  He reported that his early 
years were marked with his attempt to overcome a severe 
speech impediment.  While in prison, the veteran learned a 
trade of welding, and reported that he had a 40-hour a week 
job in welding which he had held for the previous year.  His 
complaints included repeating memories, and difficulty with 
dreams.  According to the veteran, he also had an attitude 
that did "not do very well for him in getting along with 
others."  Examination revealed that the veteran had a speech 
impediment.  There was no evidence of any cognitive 
difficulties, but there was a concern about the clarity of 
thinking.  There were no overt symptoms of a formal thought 
disorder.  The veteran reported that, while he was in prison, 
he was somewhat isolated and did not like people to be around 
him anymore than he liked to have them around him now.  He 
was withdrawn, but eventually brightened up and appeared not 
to have significant dysphoria.  PTSD and "underlying 
characterologic difficulties with some antisocial character 
traits as well as dysthymia" were diagnosed.  The examiner 
opined that the veteran was fully employed and able to hold 
his work.  The examiner further opined that the major 
deficits appeared to be much more social with an inability to 
adapt to our social framework and keep his impulses at bay.

In his notice of disagreement, received in December 1997, the 
veteran indicated that he did not trust anyone and had 
problems with sleep, a depressed mood, lack of motivation, 
panic attacks more than once a week, and anxiety.  

In his substantive appeal, received in January 1998, the 
veteran indicated that he deserved a 50 percent rating 
because he experienced panic attacks 3 or 4 times a week.  He 
was having problems with his relationship with his wife.  He 
had sleeping problems at night, depression, and anxiety.  He 
noted that he wanted to hurt himself and that his drive, 
motivation, and mood were very low.  He also noted that he 
could not "handle pressure and stress because [he] turn[s] 
to violence."

At an April 1998 VA examination, it was noted that the 
veteran was taking Sertraline or Zoloft, and previously had 
been on Venlafaxine or Effexor for symptoms of depression.  
The veteran's extensive history of having been incarcerated, 
consistent with a severe anti-social background was noted.  
The veteran reported that, for the previous year, he had been 
working as a welder.  He believed that he had not lost any 
time from work over the previous 12-month period, but that he 
had no social life whatsoever.  He reported that he went to 
work, came home, and stayed in the house.  There was no 
impairment of thought process or the ability to communicate.  
He was not experiencing any delusions or hallucinations.  No 
inappropriate behavior was noted; however, the veteran 
reported that he had suicidal thoughts, although he had never 
approached the stage where he tried to end his life.  He also 
reported that he had homicidal thoughts.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was oriented to person, time, and place.  
There was no evident short- or long-term memory loss.  There 
was no obsessive or ritualistic behavior noted.  The rate and 
flow of his speech was regular.  There were no irrelevant or 
illogical obscure speech patterns noted.  He periodically 
experienced panic attacks.  There was some evidence of 
residual clinical depression consistent with his history.  
The veteran related that, at the present, he did not have 
impaired impulse control; however, the examiner noted that 
the records reflected a long history of antisocial activity 
based on the veteran's inability to control his behavior.  

The April 1998 VA examiner also noted that, in reviewing the 
veteran's past record, the veteran did have recurrent and 
intrusive distressing recollections of his Vietnam 
experiences.  The veteran reported that his anger or 
irritability was controlled by his present medication.  He 
still had sleep problems such as waking up due to flashbacks 
of his Vietnam experiences.  He had some difficulty in 
concentrating; however, he could still perform his work as a 
welder.  He was not hypervigilant or experiencing a startle 
response, but he did relate that, when he had flashbacks, he 
perspired profusely, became nauseated, and sometimes even 
vomited.  A Global Assessment of Functioning score was 65.  
It was the examiner's opinion that the diagnosis of PTSD, 
which was found by the veteran's treating VA physician, was 
consistent with the overall clinical picture.  Chronic PTSD 
and antisocial personality disorder were diagnosed.

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once a week, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective 
relationships.  As noted above, the veteran was oriented to 
person, time, and place.  There was no evidence of 
hallucinations or delusions.  There was no impairment of 
thought process or memory.  However, he still had recurrent 
and intrusive distressing recollections of his Vietnam 
experiences and reported outbursts of anger or irritability.  
He had some difficulty concentrating, but he could still 
perform his work as a welder.  It has also been shown that he 
has difficulty in establishing and maintaining effective 
relationships as evidenced by his long history of antisocial 
behavior.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411 (1999).

In this case, the veteran does not have the specific 
symptomatology necessary to support a higher rating of 70 
percent.  He was able to maintain minimal personal hygiene 
and other basic activities of daily living.  Although he was 
described as having depression, flashbacks and having panic 
attacks, he has not had near-continuous panic or depression, 
and does not experience other symptoms characteristic of the 
70 percent rating.  Although he reported having experienced 
suicidal or homicidal thoughts, he did not have obsessive or 
ritualistic behavior.  He has had a history of an inability 
to control his behavior and has reported outbursts of anger 
or irritability; however, the record does not suggest that 
such problems interfere with his ability to function 
currently.  In fact, he has been able to hold a full-time job 
as a welder.  Indeed, the criteria for the 50 percent rating 
specifically refer to disturbances akin to those experienced 
by the veteran- problems with motivation and mood, 
difficulty in establishing and maintaining effective 
relationships, etc.  Although he has had problems with social 
isolation, such problems have not resulted in deficiencies in 
most areas.  Consequently, the Board finds that his symptoms 
are more akin to those contemplated by the 50 percent rating, 
not the 70 percent rating under the schedular criteria.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The absence of pertinent problems noted during the recent 
psychiatric evaluations as well as the recent determinations 
that the veteran has been able to maintain a full-time job 
and have not taken any time off due to his PTSD symptoms 
strongly suggest that the veteran is not experiencing that 
degree of impairment generally contemplated by the 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Consequently, the Board finds that no more than a 50 percent 
rating is warranted.


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

